department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division dec sec t ep fn-t uniform issue list no keekekekkrerkeerkekereerererrrerererrerrer hhekkkerrerekeeerekrereeerrerereraeker kerekkererkeererereererereerererere atin a rekkerkereeererererererererererererker krkrekrekrerererererer eere eere rrereererrerererer legend church rr kkkeekekekere er rerererreerreerreeerrererere seminary krererkeekekrrerrererrerereeerrerererereererererereer kkrrkeekrkerererererekrerererrer rarer rerrrerererrrerererer kereekekrrerererererererererererererererekrrerererker kkk rerererererererererererererrerekrerererrrererere teachings khekeekkrerrrererererereikereerererererererekrererere krerererekerkreerkrr er rrerrerekrererererererereeereereereerererer krekkerrerrerrererereerkrekekrere rr rererkererererer governing organization kkrereererrerrrerrkereereerererererrereerrerererrererereer khrkekrekrerkeereeerekeererererererererekreke state plan krekeekerereekreerererererrrererererereeeererekrerker we ek keke krekrerekeerrerererererererr ererrrerrererer erk eere krekekrererrekreererererrereererererrererek plan y wen ekkkkekkkekreekerererekeerrrekrerere rrr rereerrrrerereerrereer krekekerekrererererererrerkeek dear krrekkkekek this is in response to a letter dated supplemented by additional correspondence dated and in which your authorized representative requested a private_letter_ruling on your behalf under sec_414 of the internal_revenue_code code in support of your ruling requests you have submitted the following statements and information the seminary is a not-for-profit corporation chartered on under the laws a providing a training institution where candidates for of the state for the purposes of the ministry the mission field and for various other church functions may obtain instruction in the doctrines and practices of the christian faith b awarding the bachelor of divinity degree and such other degrees as may be approved from time to time by the state council of education and c acquiring and holding estate for the above purposes the seminary's by-laws affirm this purpose requiring its board_of trustees to determine and review periodically the purposes and mission of the corporation to insure that they are consistent with the teachings and tenets of the church on the internal_revenue_service service last determined the seminary to be an organization described in code sec_501 that is exempt from tax under sec_501 the seminary is governed by a board_of trustees established pursuant to provisions published in the church's teachings and confirmed in the seminary's corporate by- laws the teachings in this case is a volume that fulfills several church functions it contains an extensive statement and discussion of the church's religious principles and practices organizational documents and charters for major church-affiliated institutions including the seminary and a listing of all church-affiliated organizations including individual churches schools regional organizations and social ministry organizations for the seminary both the teachings and its own corporate by-laws specify that the board_of trustees is made up of at least and not more than individuals at least of the trustees must be church members in good standing sixteen members in good standing of the church are chosen by the church's governing organization to be members of the seminary’s board_of trustees seven additional members from the church are elected by the board_of trustees the remaining two church members of the board_of trustees include the bishop of the church and one seminary alumnus the seminary president is elected by the board_of trustees and also serves as a board member up to additional members of the board_of trustees may be elected from other church organizations holding religious views similar in outlook to those of the church and whose candidates for the ministry may attend the seminary to earn their degrees of the current members of the board_of trustees are ordained church ministers church members thus constitute a majority of the seminary's board_of trustees at all times if one of the members elected by the governing organization or the alumnus member terminates membership in the church his membership on the seminary’s board_of trustees also is immediately terminated the seminary has established and maintains two retirement plans for its faculty and employees and their beneficiaries plan x is described as an employer-funded tax- sheltered annuity arrangement subject_to the nondiscrimination requirements of code sec_403 the seminary contributes percent of compensation on behalf of plan x participants who complete a year_of_service during the plan's calendar_year plan_year all employer contributions to plan x are fully and immediately vested when made plan y is also a tax-sheltered annuity arrangement established under code sec_403 it is funded by participants’ elective_deferrals both plan x and plan y name the institution ie the seminary as having final authority in matters of plan administration however on the seminary's board_of trustees passed a resolution creating a plan administrative committee committee and naming the members thereof also as confirmed in follow-up correspondence dated your authorized representative has written that the seminary’s by-laws and plans x and y will be amended to delegate authority for plan administration to the committee and to provide that the committee's sole and exclusive purpose will be to administer plans x and y the proposed by-laws amendment provides that the committee will be a permanent subcommittee of the the amendments to plans x and y describe the seminary’s finance_committee committee’s administrative authority and you have further represented that committee members will serve at the pleasure of and be directly accountable to the seminary's board_of trustees neither the seminary nor the plan administrative committee has ever made a code a statement has never been filed to thi sec_410 election on behalf of plan x or plan y effect with the service based on the above statements and representations you request a ruling that plan x and plan y are church plans within the meaning of sec_414 of the code the employer or administrator of a plan subject_to the employee_retirement_income_security_act_of_1974 erisa is required to file form_5500 or form 5500c annual return report of employee_benefit_plan church retirement programs and various welfare_benefit plans that are church plans are excused from the filing see announcement 1982_47_irb_53 and sec_1a and sec_2b of the instructions to form_5500 sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 sec_414 of the code provides that a plan will be treated as a church_plan if it is maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shal be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches sec_414 of the code provides in pertinent part that if a plan intended to be a church_plan fails to meet one or more of the church_plan requirements and corrects its failure within the correction_period then that plan shall be deemed to meet the requirements of sec_414 for the year in which the correction was made and for all prior years sec_414 provides in pertinent part that the term correction_period means the period ending days after the date of mailing by the secretary of a notice of default with respect to the plan's failure to meet one or more of the church_plan requirements in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a church_plan under sec_414 of the code that organization must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 of the code is controlled by or associated with a church_or_convention_or_association_of_churches and provides for administration or funding or both of the plan by an organization described in sec_414 of the code in this case the seminary is a not-for-profit corporation chartered by the state for the purpose of providing an institution where candidates for the ministry mission field and various other functions within the church receive training and may obtain instruction in the doctrines and practices of the christian faith these doctrines and practices are contained in the church's teachings a volume that provides an extensive discussion of the church's religious principles as well as a directory of church-affiliated organi- zations the seminary's by-laws require its board_of trustees to determine and review periodically the purposes and mission of the corporation to insure that they are consistent with the teachings and tenets of the church the seminary’s by-laws further mandate that a majority of its board_of trustees will at all times be members of the church at present of the seminary’s trustees also are ordained church ministers the seminary is also an organization that has been determined by the internal_revenue_service to be an organization described in code sec_501 and exempt from tax under sec_501 it is concluded based on the information provided that the seminary is an organization that shares common religious bonds and convictions with the church and is therefore associated with the church under the rules of code sec_414 it is further concluded that seminary employees are employees of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is associated with a church or a convention or association of churches under the rules of code sec_414 seminary employees also are considered to be church employees for purposes of the church_plan rules conversely under the rules of code sec_414 the church is considered to be the employer of any individual who is determined to be a seminary employee under code sec_414 having concluded that seminary employees are church employees under the church_plan rules it remains to be determined whether plan x and plan y satisfy the requirements of code sec_414 in that they are maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches and whether such organization is controlled by or associated with a church or a convention or association of churches in this case despite the recent creation of a committee by the seminary's board_of trustees plans x and y currently provide that the seminary is the organization that has final authority in matters of plan administration however in follow-up correspondence dated your authorized representative has indicated that the seminary’s corporate by-laws and plans x and y will be amended to provide that authority for plan administration will be delegated to the committee that the committee will serve at the pleasure of and be directly accountable to the seminary’s board_of trustees and that the committee's sole and exclusive purpose will be to administer plans x and y it is thus concluded that plan x and plan y as amended will be administered by the committee an organization controlled by or associated with the church the sole purpose or function of which is the provision of retirement benefits for individuals deemed to be church employees amendments contained in the follow-up correspondence dated date to the seminary’s corporate by-laws and to plans x and y will correct a failure to meet one of the church_plan requirements of code sec_414 be deemed to meet the requirements of code sec_414 for the year in which the it is further concluded that the proposed once corrected plans x and y shall correction was made and for all prior years in accordance with code sec_414 accordingly we conclude that plans x and y are church plans within the meaning of code sec_414 as previously discussed this ruling takes effect upon adoption of the plan x plan y and corporate by-laws amendments previously described in this letter this letter expresses no opinion as to whether plan x or plan y satisfies the requirements for tax sheltered annuity arrangements under code sec_403 the seminary may seek a separate ruling from employee_plans rulings and agreements on the issue of whether plan x or plan y meets the code requirements of sec_403 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent copies of this letter and related documents have been sent to your authorized representative in accordance with a power_of_attorney on file in this office any questions pertaining this office by phone if you have to the ruling please contact alee hallatalelaletalelalalelalalalalelalelalelelebiieiebiiebiiebabiiiie for further information a by fax at sincerely abl uit carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose notice copy of cover letter to authorized representative
